Case 1:19-cr-20715-KMW Document 15-1 Entered on FLSD Docket 11/26/2019 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                             CASE NO.: 19-CR-20715

      UNITED STATES OF AMERICA,

            Plaintiff,
      vs.

      MARCIAL MINA ANGULO,

            Defendant.
                                    /

                PROPOSED ORDER ON DEFENDANT’S UNOPPOSED
                        MOTION FOR CONTINUANCE

            THIS CAUSE having come before this court on Defendant’s
      Unopposed Motion for Continuance, and the court being advised in the
      premises, it is hereupon,

            ORDERED AND ADJUDGED that:

            1. Defendant’s Motion to Continue is hereby

            _________________________.

                   DONE AND ORDERED in chambers in Miami Dade County,

            Florida this ___day of __________________, 2019.


                                          ______________________________
                                          Honorable Kathleen M. Williams
                                          U.S. District Court Judge

      Copies Furnished:
      Victor E. Rocha, Esq., AUSA
